                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


PAUL KARDASZ, et al

               Plaintiffs,
                                                            Case No. 17-cv-10937
v.
                                                            HON. MARK A. GOLDSMITH
KAREN SPRANGER, et al

               Defendants,

_____________________________________/

                              OPINION & ORDER
     (1) DENYING DEFENDANT MACOMB COUNTY’S MOTION FOR SUMMARY
     JUDGMENT (Dkt. 44) AND (2) DENYING DEFENDANT KAREN SPRANGER’S
                 MOTION FOR SUMMARY JUDGMENT (Dkt. 47)

       This matter is before the Court on Defendant Macomb County’s (“Macomb”) and

Defendant Karen Spranger’s respective motions for summary judgment (Dkts. 44, 47). The issues

have been fully briefed.1 Because oral argument will not aid the decisional process, the motion

will be decided based on the parties’ briefing. See E.D. Mich. LR 7.1(f)(2); Fed. R. Civ. P. 78(b).

For the reasons that follow, Defendants’ respective motions are denied.

                                       I. BACKGROUND

       Plaintiff Paul Kardasz was the Chief Deputy Clerk of Macomb County from January 3,

2017 to March 10, 2017; Plaintiff Erin Stahl was the Chief Deputy Register of Deeds of Macomb

County from January 3, 2017 to March 10, 2017. They were both appointed, and then fired, by

Defendant Karen Spranger, who at the time was Clerk of Defendant Macomb County. The Chief



1
 Defendant Spranger did not file a reply, and the time to do so has expired. See E.D. Mich. L.R.
7.1(e)(1)(C).

                                                1
Deputy Clerk is the highest appointed position in the Clerk’s office, and is responsible for

supervising the five departments of the Clerk’s office; hiring, firing, and disciplining within the

Clerk’s office; and serving as the county’s election official and liaison to several county leaders.

See Def. Macomb Statement of Facts (“Macomb SOF”), ¶¶ 5-6 (Dkt. 44). The Chief Deputy

Register of Deeds is responsible for supervising the Register of Deeds’ office; hiring, firing, and

disciplining within the Register of Deeds’ office; developing and administering policy; and

controlling expenditures for the Register of Deeds. Id. ¶ 7.

       The two months that Kardasz and Stahl worked under Spranger were contentious. Kardasz

and Stahl opposed some of Spranger’s internal decisions, including: replacing supervisory

positions with appointees, appointing Jackie Ryan and Joseph Hunt as unpaid deputies, the

decision not to fill vacant union positions, Ryan and Hunt attending meetings, and Spranger’s use

of Kardasz’s computer after Spranger’s IT privileges were revoked. Macomb SOF ¶ 9. By late

January 2017, Stahl felt that she and Kardasz were soon to be replaced. See 1/25/2017 Facebook

message, Ex. G to Macomb Mot., at PageID.837 (“I know that today [Spranger] was running

around . . . and will be replacing [Kardasz] and myself with others.”) (Dkt. 44-8).

       According to Kardasz’s uncontested testimony, on March 10, 2017, Kardasz confronted

Spranger with a written ethics complaint and discussed with Spranger the concerns he had outlined.

See Kardasz Dep., Ex. 5 to Pl. Resp. to Macomb Mot., at 142-144 (Dkt. 56-6). Kardasz submitted

the complaint to the Macomb County Ethics Board that day, as Spranger stood by. Id. at 339.

Spranger then told Kardasz that she would have to replace him over this. Id. at 151. Kardasz

acknowledged that such a threat was not out of the ordinary. Id. Nonetheless, Spranger terminated

Kardasz the following day – March 11 – with a termination letter dated March 10, handing him

his termination letter and saying that “she was upset about yesterday.” Id. at 351.



                                                 2
       Stahl testified that she was contemplating drafting an ethics complaint at the same time.

See Stahl Dep., Ex. C to Macomb Mot., at 397 (Dkt. 44-4). According to her testimony, she told

Spranger on February 20 that she and Kardasz were “going to have to make a complaint if she

doesn’t change anything.” Id. The next day, Spranger called Stahl into her office and told her that

she would fire her for being insubordinate if she did not make an attitude adjustment. Id. As with

Kardasz, Spranger drafted a termination letter on March 10, see Stahl Termination Letter, Ex. 23

to Pl. Resp. to Macomb Mot. (Dkt. 56-24), though Stahl did not receive the termination letter until

March 13, see Stahl Dep. at 329. Stahl submitted her ethics complaint to the Ethics Board during

the weekend of March 11-12, and alerted Spranger to that fact on March 12. See id. at 326-327.

       Kardasz and Spranger brought this suit against Defendants, alleging a violation of 42

U.S.C. § 1983 for First Amendment retaliation and a violation of the Michigan Whistleblowers’

Protection Act, Mich. Comp. Laws 15.361, et seq. Following the close of discovery, each

Defendant brought a motion for summary judgment.

                                  II. STANDARD OF REVIEW

       A motion for summary judgment under Federal Rule of Civil Procedure 56 shall be granted

“if the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of material fact

exists when there are “disputes over facts that might affect the outcome of the suit under the

governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “[F]acts must be

viewed in the light most favorable to the nonmoving party only if there is a ‘genuine’ dispute as

to those facts.” Scott v. Harris, 550 U.S. 372, 380 (2007). “Where the record taken as a whole

could not lead a rational trier of fact to find for the nonmoving party, there is no genuine issue for

trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).



                                                  3
                                           III. ANALYSIS

        A. First Amendment Claim

        “To prove a claim under 42 U.S.C. § 1983, a plaintiff must establish: (1) that he was

deprived of a right secured by the Constitution or laws of the United States, and (2) that he was

subjected to or caused to be subjected to this deprivation by a person acting under color of state

law.” Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994) (footnote omitted). Plaintiffs

claim that the retaliation engaged in by Defendants violated the First Amendment. Such a claim

has three elements: “(1) the plaintiff engaged in protected conduct; (2) an adverse action was taken

against the plaintiff that would deter a person of ordinary firmness from continuing to engage in

that conduct; and (3) there is a causal connection between elements one and two—that is, the

adverse action was motivated at least in part by the plaintiff’s protected conduct.” Thaddeus-X v.

Blatter, 175 F.3d 378, 394 (6th Cir. 1999).

                1. Macomb’s Motion

        Macomb makes three arguments, the first two of which relate to the first element of

retaliation – whether the conduct was protected. Macomb argues: (i) Plaintiffs cannot maintain a

First Amendment claim because they held confidential/policy-making positions, (ii) Plaintiffs’

ethics complaints are not speech protected by the First Amendment, and (iii) there is no basis for

municipal liability against Macomb County.

                        a. Confidential/Policy-Making Position

        Macomb first argues that Plaintiffs cannot survive summary judgment because their

dismissals were nothing more than patronage dismissals. Plaintiffs contend that the caselaw

surrounding patronage dismissals is completely irrelevant to the claims at issue, as they were

terminated in retaliation for their ethics complaints, not because of their political affiliation.



                                                   4
        Patronage dismissals, or dismissals due to failure to (i) support an elected official or (ii)

abide by legislatively-enacted requirements based on religion or affiliation, are generally

unconstitutional, as they violate a public employee’s First Amendment right to political belief and

expression. See Elrod v. Burns, 427 U.S. 347, 356-358 (1976). However, patronage dismissals

are allowed where the circumstances call for a certain political affiliation as a legitimate

requirement for employment. Id. at 366-368. The Sixth Circuit has explained that four categories

of positions are subject to this exception:

        Category One: positions specifically named in relevant federal, state, county, or
        municipal law to which discretionary authority with respect to the enforcement of
        that law or the carrying out of some other policy of political concern is granted;

        Category Two: positions to which a significant portion of the total discretionary
        authority available to category one position-holders has been delegated; or
        positions not named in law, possessing by virtue of the jurisdiction’s pattern or
        practice the same quantum or type of discretionary authority commonly held by
        category one positions in other jurisdictions;

        Category Three: confidential advisors who spend a significant portion of their
        time on the job advising category one or category two position-holders on how to
        exercise their statutory or delegated policymaking authority, or other confidential
        employees who control the lines of communications to category one positions,
        category two positions or confidential advisors;

        Category Four: positions that are part of a group of positions filled by balancing
        out political party representation, or that are filled by balancing out selections made
        by different governmental agents or bodies.

McCloud v. Testa, 97 F.3d 1536, 1557 (6th Cir. 1996). Macomb contends that the Deputy Clerk

and Deputy Register of Deeds positions are Category Two and Three positions.

        Macomb’s argument is unavailing. The premise of Macomb’s argument is that Plaintiffs

were fired because of their political affiliations, but such a claim is not borne out in any way by

the record. Rather, Plaintiffs’ claim is that they were fired for making ethics complaints. Thus,

Plaintiffs’ political affiliations have no bearing on this case.



                                                   5
       Macomb observes in its reply that the Elrod exception also applies to discharge based on

speech if the plaintiff occupies a policymaking or confidential position and their speech addressed

matters related to public policy. See Tompos v. City of Taylor, 644 F. App’x 678, 681 (6th Cir.

2016). This argument was raised for the first time in the reply brief, which is sufficient reason to

deny Macomb relief based on the argument. See Ross v. Choice Hotels Intern., Inc., 882 F. Supp.

2d 951, 958 (S.D. Ohio 2012) (“Choice Hotels is confined to those grounds raised in its motion

and initial memorandum in support in its attempt to obtain summary judgment. This Court has

explained time and again that a reply brief is not the proper place to raise an issue for the first

time.”) (internal quotation marks omitted).

       Regardless, the case relied on by Macomb is readily distinguishable. In Tompos, the City

of Taylor’s fire chief spoke out to the media and the City Council regarding funding for the fire

department. The Sixth Circuit concluded that these statements constituted an “overt act of

disloyalty” towards the mayor which would cause “significant disruption in the working

relationship between a confidential employee and his superiors.” 644 F. App’x at 683. The Sixth

Circuit found that “where a confidential or policymaking public employee is discharged on the

basis of speech related to his political or policy views, the Pickering balance favors the government

as a matter of law.” Id. at 681 (citing Pickering v. Bd. of Educ. of Twp. High Sch. Dist. 205, 391

U.S. 563, 568 (1968)).2

       Here, unlike in Tompos, Plaintiffs made ethical complaints regarding Spranger’s behavior

that Plaintiffs believed constituted a violation of law; such complaints cannot be brushed off as

mere political or policy disagreements. The plaintiff in Tompos made public statements related to



2
  The Pickering test requires courts to balance the interest of the government employee “in
commenting upon matters of public concern” and the interests of the State, as employer, “in
commenting upon matters of public concern.” Pickering, 391 U.S. at 568.

                                                 6
disagreements he had with the mayor over funding of the fire department; unlike Plaintiffs here,

he made no allegation that the mayor was breaking any kind of law. Further, there is no indication

in this case that Plaintiffs went public with their complaints. Rather, Plaintiffs submitted their

ethics complaints to Macomb County’s Ethics Board. These were not disloyal acts in the manner

contemplated by the Sixth Circuit in Tompos, in which a subordinate official publicly disagreed

with his boss about a matter of public policy. Rather, Plaintiffs here utilized the process laid out

by the county to alert the county of potential violations of law by a high-ranking county official.

Unlike the cases in which the Pickering balance favors the efficiency interests of the government

as an employer, the governmental interests here, where government employees were informing

government institutions of potential wrongdoing by a high-ranking government official, weigh in

favor of speech.3

       Accordingly, the Court does not agree with Macomb that these were patronage dismissals

not subject to First Amendment retaliation claims.

                       b. First Amendment Protection

       A public employee claiming free-speech retaliation in the employment context must meet

three elements to establish a prima facie case: (1) the employee must have engaged in

constitutionally-protected activity, (2) the employer’s conduct must discourage individuals of

“ordinary firmness” from participating in similar conduct, and (3) the employee’s exercise in the

constitutionally-protected activity must have been “a motivating factor” behind the employer’s

conduct. See Evans-Marshall v. Bd. of Educ. Of Tipp City Exempted Vill. Sch. Dist., 624 F.3d



3
 Macomb also refers to Rose v. Stephens, 291 F.3d 917 (6th Cir. 2002), but that case is similarly
distinguishable. There, the fired plaintiff authored a memorandum disagreeing with his boss on a
personnel decision. The plaintiff was then fired after refusing to withdraw the memorandum.
Unlike in this case, the plaintiff presented no allegations of wrongdoing and the memorandum
directly related to the duties of his job.

                                                 7
332, 337 (6th Cir. 2010). If Plaintiffs prove their prima facie case, the burden shifts to Defendant

to demonstrate that the same action would have been taken regardless of Plaintiffs’ protected

activity.4 See Ratliff v. Wellington Exempted Vill. Sch. Bd. of Educ., 820 F.2d 792, 795 (6th Cir.

1987).

         Macomb raises three arguments, all of which relate to why the speech is not

constitutionally-protected. Macomb argues: (i) the speech does not implicate a matter of public

concern; (ii) the speech was made as an employee, rather than as a citizen; and (iii) the

governmental interests outweigh Plaintiffs’ interests.

                               i. Constitutionally-Protected Activity

         First, Macomb argues that the speech does not implicate a matter of public concern. Speech

by government employees is only protected where that speech is “fairly considered as relating to

any matter of political, social, or other concern to the community[.]” Connick v. Myers, 461 U.S.

138, 146 (1983). Other terminations of non-tenured or statutorily-protected employees, even those

that “may not be fair . . . are not subject to judicial review even if the reasons for the dismissal are

alleged to be mistaken or unreasonable.” Id.

         Macomb argues that the speech here does not relate to matters of public concern because

it merely relates to Plaintiffs’ own employment situations and internal personal disputes, see

Rodgers v. Banks, 344 F.3d 587, 596 (6th Cir. 2003) (“[I]nternal personnel disputes or complaints

about an employer’s performance do not touch upon a matter of public concern and therefore fall

outside the scope of First Amendment-protected speech.”) (internal quotation marks omitted).

Macomb claims that because the ethics complaints do not allege a conflict of interest, nepotism,

or any similar wrongdoings, they do not touch about matters of public concern. Plaintiffs respond


4
  Macomb makes no such argument, and thus the Court will not address whether Macomb has
rebutted Plaintiffs’ prima facie case.

                                                   8
that their verbal complaints and ethics complaints referenced a number of issues of concern to the

community. Plaintiffs have the better of this argument.

       “Whether an employee’s speech addresses a matter of public concern must be determined

by the content, form, and context of a given statement, as revealed by the whole record.” Connick

v. Myers, 461 U.S. 138, 147-148 (1983). Bringing to light actual or potential wrongdoing or

breach of the public trust constitutes matters of public concern. See id. at 148 (finding that the

plaintiff did not raise matters of public concern because “Myers did not seek to inform the public

that the District Attorney’s office was not discharging its governmental responsibilities in the

investigation and prosecution of criminal cases[, n]or did Myers seek to bring to light actual or

potential wrongdoing or breach of public trust on the part of Connick and others.”). Here,

Kardasz’s ethics complaint alleges that Spranger “administer[ed] Oaths of Office to Ms. Jackie

Ryan and Mr. Hunt so as to circumvent federal, state and local hiring requirements” as neither

Ryan nor Hunt were “administered an Oath of office to fill a statutorily mandated deputy position

as prescribed by law.” Kardasz Ethics Compl., Ex. H to Macomb Mot., at PageID.858 (Dkt. 44-

9). Kardasz also accused Spranger of purposely not filling collectively-bargained positions for

nefarious purposes, and allowing non-employees Ryan and Hunt to access the County IT network.

Id. Stahl’s ethics complaint similarly claims that Spranger has failed to comply with all laws and

policies of county government. See Stahl Ethics Compl., Ex. 20 to Pl. Resp. to Macomb Mot., at

PageID.2954 (Dkt. 56-21). Both ethics complaints alleged potential wrongdoing in violation of

local law, and thus clearly pertained to matters of public concern.

       Second, Macomb argues that Plaintiffs’ ethics complaints are not speech as a citizen, but

rather were made pursuant to their official duties. See Garcetti v. Ceballos, 547 U.S. 410, 421

(2006) (“[W]hen public employees make statements pursuant to their official duties, the employees



                                                 9
are not speaking as citizens for First Amendment purposes, and the Constitution does not insulate

their communications from employer discipline.”). Plaintiffs respond that their complaints are

protected speech because they center on issues that they learned about by virtue of their public

positions but for which they were not responsible.

        In Garcetti, the plaintiff was fired from his job as a deputy district attorney. The plaintiff

had determined that an affidavit supporting a warrant contained “serious misrepresentations” and

recommended to his bosses dismissal of the case; his bosses continued to pursue charges. The

plaintiff claimed that he suffered retaliation in violation of the First Amendment as a result of his

actions in the underlying case. The Supreme Court ruled that his statements were not entitled to

First Amendment protection because “the memo was written pursuant to [plaintiff’s] official

duties” and that “when public employees make statements pursuant to their official duties, the

employees are not speaking as citizens for First Amendment purposes, and the Constitution does

not insulate their communications from employer discipline.” Garcetti, 547 U.S. at 421. The

Court explained that “[r]estricting speech that owes its existence to a public employee’s

professional responsibilities does not infringe any liberties the employee might have enjoyed as a

private citizen.” Id. at 421-422.

        The Court clarified its Garcetti holding in Lane v. Franks, 573 U.S. 228 (2014). In that

case, the plaintiff was hired as the Director of Community Intensive Training for Youth in

Alabama, a statewide program for underprivileged youth. While conducting an audit to determine

why the program faced financial difficulties, the plaintiff discovered that an Alabama State

Representative was on the program’s payroll but had not been reporting to her office. When the

state representative refused to adequately perform her job, the plaintiff fired her. A federal

corruption investigation was initiated as a result of the firing, and the plaintiff was called to testify



                                                   10
before a federal grand jury regarding his reasons for the firing. The plaintiff later testified at trial,

under subpoena. The plaintiff was then terminated, and the Eleventh Circuit, relying on Garcetti,

found that he could not raise a First Amendment retaliation claim because the speech owed its

existence to his professional responsibilities. The Supreme Court reversed, framing the essential

question in Garcetti as “whether the speech at issue is itself ordinarily within the scope of an

employee’s duties, not whether it merely concerns those duties.” Lane, 573 U.S. at 240. The

speech in Lane was different, because “the mere fact that a citizen’s speech concerns information

acquired by virtue of his public employment does not transform that speech into employee—rather

than citizen—speech.” Id. Essentially, testifying under subpoena was not in the job duties of the

plaintiff in Lane, whereas writing the memorandum that supposedly led to retaliation in Garcetti

definitively was part of the plaintiff’s job responsibilities.

        Based on this precedent, Plaintiffs are correct that this was speech as a citizen; the conduct

in this case more closely resembles the speech in Lane, rather than the speech in Garcetti. Macomb

contends that the allegations arose out of the day-to-day operation of the Clerk’s Office and

Register of Deeds, such that the ethics complaints “owe their entire existence to Plaintiffs’

professional responsibilities in the management of the Clerk’s office and ROD.” Macomb Mot. at

19. But this is the argument rejected by the Supreme Court in Lane. The allegations in the ethics

complaint surely concerned Plaintiffs’ job duties, but the filing of the ethics complaints themselves

was not within the scope of those duties. Accordingly, similar to the testimony provided by the

plaintiff in Lane, Plaintiffs here were speaking as citizens, rather than government employees,

when they made the ethics complaints.

        Finally, Macomb argues that the governmental interests outweigh Plaintiffs’ interest. “If

the employee establishes that her speech touches matters of public concern, a balancing test



                                                   11
determines whether the employee or the employer wins.” Evans-Marshall, 624 F.3d at 338. That

test requires that courts balance the interests of the employee in “commenting upon matters of

public concern” against “the interest of the State, as an employer, in promoting the efficiency of

the public services it performs through its employees.” Pickering, 391 U.S. at 568. Macomb

argues that the content of the ethics complaint demonstrates that there was an absence of

philosophical support for the Clerk, and an absence of trust and loyalty. Thus, Macomb concludes

that there was a governmental interest in terminating their employment. Plaintiffs respond that, if

such an argument were successful, no public employee would ever be entitled to First Amendment

protection if they raise ethics questions about a superior.

        The holding in Lane is once again instructive here. In that case, the Supreme Court noted

that “[i]t would be antithetical to our jurisprudence to conclude that the very kind of speech

necessary to prosecute corruption by public officials—speech by public employees regarding

information learned through their employment—may never form the basis for a First Amendment

retaliation claim.” Lane, 573 U.S. at 240-241. This rule was borne out of the idea that “[public]

employees gain knowledge of matters of public concern through their employment.” Id. at 240.

Similarly, public employees are in a unique position to observe ethical violations by public

officials, and the public is better served if those ethical violations are brought to light. It would be

harmful to the public interest if public employees were forced to choose between bringing actual

or potential ethical violations into public view and keeping their jobs. See id. at 241 (“Such a rule

would place public employees who witness corruption in an impossible position, torn between the

obligation to testify truthfully and the desire to avoid retaliation and keep their jobs.”).

Accordingly, the Court finds that the Plaintiffs’ interest is greater than the governmental interest

in this case.



                                                  12
                               ii. Other Elements

       Macomb does not contest that the action would discourage individuals of ordinary firmness

from participating in the conduct or that the ethics complaints were a motivating factor in the

respective termination, but, as explained below, Plaintiffs carry their burden of proving both

elements.

       Accordingly, Plaintiffs have successfully established a prima facie case of First

Amendment retaliation.

                       3. Municipal Liability

       Macomb next argues that there is no basis for municipal liability because a municipality

may not be held liable for a single act of a non-policy making official. According to Macomb, the

county charter does not empower the county clerk to make employment policy for the county, and

thus the county cannot be held liable for Spranger’s actions. Plaintiffs respond that Spranger’s

actions are properly attributed to the county because her decision was not subject to review.

Macomb argues in reply that the county can only be held liable where the county grants authority

to make county policy to a person who later takes unconstitutional action. Plaintiffs have the better

of this argument.

       There is no dispute that Spranger did not make employment policy for the entire county,

but that is also not the question at issue. Rather, the question is whether Macomb may be held

liable for Spranger’s actions because her actions were not subject to review.

       The Supreme Court has made clear that “not every decision by municipal officers

automatically subjects the municipality to § 1983 liability.” Pembaur v. City of Cincinnati, 475

U.S. 469, 481 (1986). Rather, the official taking such action must “be responsible for establishing

final government policy respecting such activity before the municipality can be held liable.” Id.



                                                 13
at 483. “Authority to make municipal policy may be granted directly by a legislative enactment

or may be delegated by an official who possesses such authority.” Id. Here, Macomb argues that

Michigan state law grants the county clerk the authority to appoint and revoke the appointments

of the Deputy Clerk and the Deputy Register of Deeds, and thus Macomb County never had the

authority to delegate that authority to the County Clerk. See Macomb Reply at 9-10. Macomb

fails to connect the dots of its argument. It concedes, as it must, that “[a]uthority to make municipal

policy may be granted directly by a legislative enactment” and that the County Clerk has been

provided that authority only by Michigan state law. However, it provides no support for its

contention that the authority to make municipal policy must be legislatively enacted by the

municipality itself to attach municipal liability under § 1983.

       Rather, as the Supreme Court held in Pembaur, “municipal liability under § 1983 attaches

where—and only where—a deliberate choice to follow a course of action is made from among

various alternatives by the official or officials responsible for establishing final policy with respect

to the subject matter in question.” 475 U.S. at 483. This includes decisions made by officials

whose decisions are not subject to review. See Miller v. Calhoun Cnty., 408 F.3d 803, 814 (6th

Cir. 2005) (finding that the plaintiff’s municipal liability claim may not proceed because she did

not argue, inter alia, that the supposed policymaker’s “decisions were not subject to review”); cf.

City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988) (finding that a subordinate’s decision

does not constitute municipal policy where that decision “is subject to review by the municipality’s

authorized policymakers” because the authorized policymakers have “retained the authority to

measure the official’s conduct for conformance with their policies”) (emphasis in original).

       Such is the case here. Spranger was the county official responsible for establishing policy

regarding revocations of appointments, and took action that allegedly violated the First



                                                  14
Amendment. Thus, because her decision was not subject to any kind of review, it constitutes the

policy of Macomb County. Accordingly, Macomb may not escape liability on this basis.

               2. Spranger’s Motion

       Spranger raises three arguments: (i) she was not a state actor, (ii) Plaintiffs cannot establish

that an adverse action was taken against them, and (iii) Plaintiffs cannot show that the ethics

complaints were a motivating factor in the respective terminations.

                         a. State Actor

       Spranger first argues that Plaintiffs cannot establish that she was acting under color of state

law because, since her alleged offending conduct, she has been removed from office by the

Macomb Circuit Court via a writ of quo warranto. The writ invalidated her election victory and

removed her from office on the basis that that she did not reside at the address stated on her

Affidavit of Identity.

       This issue is meritless. Spranger cites no case that says a writ of quo warranto invalidates

all action that the official took while in office, and it cannot be the case that an earlier act of

wrongdoing can negate responsibility for later acts of wrongdoing. Spranger has presented no

caselaw to support her claim. Accordingly, the Court finds that Spranger is liable for actions she

took while Macomb County Clerk.

                         b. Discourage Individuals of Ordinary Firmness

       Spranger next argues that Plaintiffs cannot establish that an adverse action was taken

against them that would deter a person of ordinary firmness from continuing to engage in that

conduct. Spranger argues that Stahl filed her ethics complaints two days after her termination

letter was written, so the two cannot be related. As for Kardasz, Spranger argues that the




                                                 15
termination was “ostensibly contemporaneous” with his firing, and thus the termination could not

deter him from filing the ethics complaint.

       Despite Spranger’s argument, the test for this element is whether the adverse action “would

chill or silence a person of ordinary firmness from future First Amendment activities.” Thaddeus-

X, 175 F.3d at 397. The question is not whether Plaintiff was deterred from engaging in the

protected activity as a result of the adverse action. Rather, the question is whether a future person

would be deterred from engaging in the same protected activity as a result of the adverse action.

Termination certainly qualifies.

       As for the argument that Stahl did not file the ethics complaint until after the termination

letter was already written, Stahl has presented evidence that she told Spranger on February 20 that

she and Kardasz were “going to have to make a complaint if she doesn’t change anything.” As

the Supreme Court has held, “[n]either the [First] Amendment itself nor our decisions indicate that

this freedom is lost to the public employee who arranges to communicate privately with his

employer rather than to spread his views before the public.” Givhan v. Western Line Consol. Sch.

Dist., 439 U.S. 410, 415-416 (1979); accord Perry v. McGinnis, 209 F.3d 597, 608 (6th Cir. 2000)

(citing Givhan for the proposition that “an employee’s choice to communicate privately with an

employer does not strip the concern of its public nature.”). Evidence has been presented that

Spranger was aware that Stahl was contemplating filing an ethics complaint before Stahl’s firing;

her termination would chill a future employee from taking such action.

                       c. Motivating Factor

       Finally, Spranger argues that the only evidence presented by either Plaintiff is the temporal

relationship of the conduct at issue and the termination, and thus they cannot show that the ethics

complaints were a motivating factor for their respective terminations. However, the Sixth Circuit



                                                 16
“has held that the causal connection between the protected activity and the adverse employment

action necessary for a prima facie case of retaliation can be established solely on the basis of

close temporal proximity.” Frazier v. Richland Public Health, 685 F. App’x 443 (6th Cir. 2017).

In Frazier, the gap was six weeks. The less-than-three-week gap for Stahl and the same-day gap

for Kardasz satisfy this element.

       For these reasons, the Court denies this aspect of Spranger’s motion for summary

judgment.

       B. Whistleblowers’ Protection Act

       Michigan’s Whistleblowers’ Protection Act (“WPA”) provides that:

       An employer shall not discharge, threaten, or otherwise discriminate against an
       employee regarding the employee’s compensation, terms, conditions, location, or
       privileges of employment because the employee, or a person acting on behalf of the
       employee, reports or is about to report, verbally or in writing, a violation or a
       suspected violation of a law or regulation or rule promulgated pursuant to law of
       this state, a political subdivision of this state, or the United States to a public body,
       unless the employee knows that the report is false, or because an employee is
       requested by a public body to participate in an investigation, hearing, or inquiry
       held by that public body, or a court action.

Mich. Comp. Laws § 15.362.

       A plaintiff must satisfy three elements to establish a prima facie case under the WPA: “(1)

he or she was engaged in protected activity as defined by the act, (2) he or she suffered an adverse

employment action, and (3) a causal connection exists between the protected activity and the

adverse employment action.” Whitman v. City of Burton, 831 N.W.2d 223, 229 (Mich. 2013). If

a prima facie case is established, the burden shifts to the defendant to show a legitimate, non-

discriminatory reason for terminating the plaintiff. Reeser v. Henry Ford Health Sys., 119 F. Supp.

3d 710, 719 (E.D. Mich. 2015). The burden then shifts back to the plaintiff, who can establish

pretext by showing that their “protected activity was a ‘motivating factor’ for the adverse



                                                  17
employment decision.” Id. at 721 (citing Debano-Griffin v. Lake Cnty., 828 N.W.2d 634, 639

(Mich. 2013)).

                 1. Macomb’s Motion

       Macomb presents five arguments: (i) Macomb was not Plaintiffs’ employer; (ii) Plaintiffs

were not engaged in protected activity; (iii) Macomb took no adverse action against Plaintiffs; (iv)

there is no evidence of a causal connection; and (v) Plaintiffs cannot rebut the legitimate, non-

retaliatory reason for termination.

                       a. Employer Status

       Macomb first argues that the requisite employment relationship under the WPA did not

exist in this case. Macomb contends that the Michigan Court of Appeals has determined that the

necessary employment relationship under the WPA is one of economic reality. See Chilingirian

v. City of Frasier, 486 N.W.2d 347 (Mich. Ct. App. 1992). Plaintiffs respond that the Michigan

Employment Relations Commission has often found that the county is a co-employer of appointed

county officials. See, e.g., Branch Cnty. Bd. of Comm’rs v. Int’l Union, et al, 677 N.W.2d 333

(Mich. Ct. App. 2003).

       Macomb cites only general principles in support of its contention that it is not Plaintiffs’

co-employer. In Chilingirian, cited by Macomb, the Michigan Court of Appeals articulated that

the economic reality test should be utilized to determine whether a certain entity is an employer

under the WPA. “Relevant factors to consider under the test include: (1) control of a worker’s

duties; (2) payment of wages; (3) right to hire, fire, and discipline; and (4) performance of the

duties as an integral part of the employer’s business toward the accomplishment of a common

goal.” Chilingirian, 486 N.W.2d at 349. Despite the court in Chilingirian acknowledging that

“[a]ll the factors are viewed as a whole and no single factor is controlling,” id., Macomb argues



                                                18
only that it is not a co-employer because it had no ability to appoint or revoke Plaintiffs’

appointments.

       Even though Macomb’s lack of ability to appoint or revoke Plaintiffs’ appointments weighs

in its favor, other factors do not. For example, Macomb County paid Plaintiffs’ wages, see

Paystubs, Ex. 28 to Pl. Resp. to Macomb Mot. (Dkt. 56-29), and it cannot be contested that the

duties of the Chief Deputy Clerk and the Deputy Register of Deeds play an integral part in

accomplishing the goals of the County. Additionally, it seems to be an unstated assumption in the

caselaw cited by Plaintiffs that the county is a co-employer of deputies under the statutory scheme

at issue here, see, e.g., Branch Cnty. Bd. of Comm’rs, 677 N.W.2d at 336-337 (finding that the

county clerk is a coemployer of his or her deputies). Accordingly, the Court finds that the county

was a co-employer of Plaintiffs.

                       b. Protected Activity

       The Michigan Court of Appeals has defined a whistleblower as somebody “who, on his

own initiative, takes it upon himself to communicate the employer’s wrongful conduct to a public

body in an attempt to bring the, as yet hidden, violation to light to remedy the situation or harm

done by the violation.” Henry v. City of Detroit, 594 N.W.2d 107 (Mich. Ct. App. 1999).5 “The



5
  The Michigan Supreme Court has never adopted this rule, and it is unclear how the text of the
WPA does not apply to reports of “unhidden” violations; the Court of Appeals decision does not
explain the origin of this requirement. Indeed, the statute itself includes an exception to the general
rule that a person may not be discriminated against for reporting an actual or suspected violation
of law to a public body – “unless the employee knows that the report is false,” Mich. Comp. Laws
§ 15.362 – and so tools of statutory interpretation would counsel against a finding that the violation
be “as yet hidden.” See TRW Inc. v. Andrews, 534 U.S. 19, 28 (2001) (“Where Congress explicitly
enumerates certain exceptions to a general prohibition, additional exceptions are not to be implied,
in the absence of evidence of a contrary legislative intent.”) (internal quotation marks omitted).
While this Court need not necessarily follow the Michigan Court of Appeals’ decisions, see White
v. FCA US, LLC, 350 F. Supp. 3d 640, 643 (E.D. Mich. 2018) (“[A]lthough decisions by the
state’s intermediate appellate courts are not a binding source of authority, they are authoritative
absent a strong showing that the [state’s supreme court] would decide the issue differently.”)

                                                  19
suspected violation of the law is judged on a subjectively reasonable standard: the employee must

have been acting in good faith and been subjectively reasonable in the belief that the conduct was

a violation of the law.” Smith v. Gentiva Health Servs. (USA) Inc., 296 F. Supp. 2d 758, 762

(E.D. Mich. 2003). Macomb argues that Plaintiffs did not reveal any previously undiscovered

information in their ethics complaints, and thus their activity was not protected. Macomb also

argues that Plaintiffs did not have a reasonable belief that the conduct complained of violated the

law.6 Plaintiffs respond that they had no reason to believe the Ethics Board itself was aware of the

conduct alleged in their complaints, and that Plaintiffs believed that the conduct violated laws and

ordinances. Plaintiffs have the better of this argument.

       While the depositions make it abundantly clear that Spranger’s alleged abuses were known

throughout her office and by union representatives working on behalf of her employees, Spranger

has not successfully shown that the Macomb County Ethics Board, itself an independent public

body, see Mich. Comp. Laws 15.361(d)(iii), was aware of the allegations. As for Macomb’s

contention that “none of [Stahl’s] allegations constitute a violation of law, regulation, or rule,” see

Macomb Mot. at 25, the very first allegation in Stahl’s ethics complaint claims that Spranger has

failed in her obligation to “comply with all laws and policies of County government.” See Stahl

Ethics Compl. at PageID.2954. A reasonable jury could certainly find from this allegation that



(internal quotation marks and citations omitted), the outcome would not be different regardless of
whether this Court chooses to adopt or disregard the Court of Appeals rule.
6
  Macomb also contends that an “employee who reiterates allegations of which the public body is
already aware or who waits to disclose information to advance his own interests, is not engaged in
‘protected activity,’” citing Whitman, 831 N.W.2d 223, and Shallal v. Catholic Social Servs. of
Wayne Cnty., 566 N.W.2d 571, 579 (Mich. 1997). The former is found nowhere in the cited
caselaw, while the latter is explicitly disavowed as dicta in Whitman. See Whitman, 831 N.W.2d
at 234 (“To the extent that Shallal has been interpreted to mandate a specific motive, any language
to that effect is disavowed as dicta unrelated to the essential holding of the case regarding the
causal connection between the protected activity and the adverse employment decision.”).

                                                  20
Stahl reasonably believed that the conduct was a violation of law. See Smith, 296 F. Supp. 2d at

762.

                       c. Adverse Action

       Macomb argues that it did not act to revoke Plaintiff’s appointments or discriminate against

them in any way. As detailed above, Macomb was a co-employer of Plaintiffs, and thus can be

held responsible for their termination.

                       d. Causal Connection

       As opposed to § 1983 claims, “a temporal relationship, standing alone, does not

demonstrate a causal connection between the protected activity and any adverse

employment action” in WPA cases. West v. General Motors Corp., 665 N.W.2d 468, 472-473

(Mich. 2003). “Michigan courts have found, however, that temporal proximity, coupled with some

other indication of termination on the basis of a protected activity, can satisfy the

causation element.” Kuhn v. Washtenaw Cnty., 709 F.3d 612, 629-630 (6th Cir. 2013). Macomb

argues that Plaintiffs have no evidence beyond timing, and that Plaintiffs were also aware that

Spranger intended to terminate them even before they filed their ethics complaints.

       There is a genuine issue of material fact as it relates to the causal connection. As for

Kardasz, in addition to being fired on the same day that he filed his ethics complaint, he was told

directly by Spranger that he was fired because “she was upset about yesterday.” Kardasz Dep. at

351. Kardasz filed his ethics complaint the day before that comment was made. Based on this, a

jury could certainly find that Kardasz was fired because he filed the ethics complaint.

       Similarly, Stahl alerted Spranger on February 20 that she and Kardasz were “going to have

to make a complaint if she doesn’t change anything.” Stahl Dep. at 397. The next day, she was

threatened with termination for having a bad attitude. She was terminated less than three weeks



                                                21
later, the day after Kardasz submitted his ethics complaint. A reasonable jury could conclude that

Stahl was fired because it was assumed she was soon to make an ethics complaint. See Mich.

Comp. Laws § 15.362 (prohibiting retaliation against a person who “is about to report, verbally or

in writing, a violation or a suspected violation of a law or regulation or rule . . .”)

        For these reasons, the Court finds that Plaintiffs have established a prima facie case that

they were fired in violation of the Whistleblowers’ Protection Act.

                        e. Pretext

        The burden next shifts to Macomb to show a legitimate, non-discriminatory reason for

terminating Plaintiffs. Macomb has done so, showing that Plaintiffs were not philosophically

aligned with Spranger and that they could not function together. The burden then shifts back to

Plaintiffs, who can establish pretext by showing that their “protected activity was a ‘motivating

factor’ for the adverse employment decision.” Reeser v. Henry Ford Health Sys., 119 F. Supp. 3d

710, 721 (E.D. Mich. 2015) (citing Debano-Griffin v. Lake Cnty., 828 N.W.2d 634, 639 (Mich.

2013)). There is clearly a fact issue here. As laid out above, both Plaintiffs testified that Spranger

made comments to them that would indicate she was going to take disciplinary action against them

due to their ethics complaints. See id. at 722-723 (finding pretext for the same reasons that

established causation when analyzing the prima facie case).

        Because a reasonable jury could conclude that Plaintiffs’ protected activity was a

motivating factor for their terminations, the Court denies Macomb’s motion regarding the WPA.

                2. Spranger’s Motion

        Spranger, like Macomb, argues that neither Plaintiff has shown a causal connection

between the protected activity and the termination. Spranger’s arguments are equally unavailing.




                                                   22
        As for Stahl, Spranger argues that the evidence shows that Stahl filed the ethics complaint

after she was terminated and that she engaged in unprofessional behavior towards Spranger. As

detailed above, supra Section III.B.1.d, however:

        Stahl alerted Spranger on February 20 that she and Kardasz were “going to have to
        make a complaint if she doesn’t change anything.” Stahl Dep. at 397. The next
        day, she was threatened with termination for having a bad attitude. She was
        terminated less than three weeks later, the day after Kardasz submitted his ethics
        complaint. A reasonably jury could conclude that Stahl was fired because it was
        assumed she was soon to make an ethics complaint.

Again, there is clearly a fact issue, and Stahl’s alleged unprofessional behavior towards Spranger

is for a jury to consider.

        As for Kardasz, Spranger points to her own testimony that there was a breakdown in

communication and that Kardasz was not completing tasks. See Spranger Mot. at 23. Spranger

also points to caselaw detailing that more than a temporal proximity is required to show causation

in WPA cases. However, as detailed above, in addition to being fired on the same day that he filed

his ethics complaint, Kardasz was told directly by Spranger that he was fired because “she was

upset about yesterday.” Kardasz Dep. at 351. From this, a reasonable jury could find that Kardasz

was fired in retaliation for filing the ethics complaint.

        These are the only issues raised by Spranger as it related to the WPA claim, and thus her

motion is denied.

                                        IV. CONCLUSION

        For these reasons, Macomb’s motion for summary judgment (Dkt. 44) and Spranger’s

motion for summary judgment (Dkt. 47) are denied.

SO ORDERED.

Dated: May 6, 2019                                     s/Mark A. Goldsmith
       Detroit, Michigan                               MARK A. GOLDSMITH
                                                       United States District Judge


                                                  23
